Citation Nr: 1512792	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of surgical debridement of the right acromioclavicular joint.  

2.  Entitlement to an initial compensable evaluation for a bilateral knee disorder.  

3.  Entitlement to service connection for a left hip disorder. 

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a sleep disorder, to include sleep apnea, and to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 1994, October 2001 to October 2002, July 2003 to April 2006, and May 2007 to May 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records. 

The issues of entitlement to service connection for tinnitus, a stomach disorder, chronic pain syndrome, and a kidney disorder have been raised by the record in an August 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran was last afforded VA orthopedic and neurological examinations in September 2006 and has never been afforded a VA examination for any sleep disorder.  Since the September 2006 examinations, the Veteran has served an additional three years on active duty, including a deployment to Afghanistan.  For this reason, a remand is necessary to obtain updated medical opinions.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Washington, D.C., VA Medical Center and the Walter Reed National Military Medical Center.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  
 
2.  The AOJ shall ask the Veteran to provide any releases necessary for VA to secure any outstanding private records of treatment he has received for his right shoulder, knees, left hip, right ankle, neck, or sleep disorder from private health care providers.  The AOJ should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

3.  Thereafter, the Veteran should be scheduled for a VA orthopedic examination to assess the current severity of his right shoulder and bilateral knee disorders as well as the nature and etiology of his left hip, right ankle, and neck disorders.  The examiner must be provided access to the appellant's claims file, VBMS file, and Virtual VA file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.  

In accordance with the latest worksheets for rating the shoulder and knees, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the right shoulder and bilateral knee disorders.  The impact of each of these disorders on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.  

The examiner must also identify any current left hip, right ankle, or neck disorders.  For any diagnosed left hip, right ankle, or neck disorder the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, whether the disorder began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way.  

If the examiner finds that the Veteran's neck disorder includes neurological symptoms not addressed in the orthopedic examination, the examiner should so indicate and a neurological examination should be scheduled.

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by these disorders.  
 
The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the examiner is unable to provide any of the opinions requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of any disorder is unknowable.  

4.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any sleep disorder.  The examiner must be provided access to the appellant's claims file, VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include sleep studies, if necessary), and all clinical findings reported in detail.  

For any diagnosed sleep disorder, the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, whether it began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way, including due to the appellant's PTSD.  

The examiner must discuss the Veteran's lay statements regarding the symptoms of and functional impairment caused by any sleep disorder.  
 
The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of any sleep disorder is unknowable.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  
 
6.  Ensure that the medical examination reports comply with this remand.  The AOJ must ensure that the examiners have documented consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
7.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

